— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated September 9, 1986, which suspended the petitioner’s contact visitation privileges with his wife for three months, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosato, J.), entered February 2, 1987, which dismissed the proceeding.
*857Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner seeks to annul a determination of the respondent which suspended the petitioner’s contact visitation privileges with his wife for three months as a result of his wife having been found to have had possession of marihuana during a visit with the petitioner, which resulted in her arrest by the New York State Police.
7 NYCRR part 200 governs the procedures to be followed upon suspending visitation rights and the petitioner has been unable to demonstrate that such procedures were not followed. Indeed, the return shows that the respondent was in substantial compliance with the regulations and that the petitioner was not prejudiced by the failure of the Commissioner of the Department of Correctional Services to timely render a decision on the administrative appeal.
We have considered the contentions raised in the petitioner’s supplemental pro se brief and find them to be without merit. Mangano, J. P., Brown, Lawrence, Kunzeman and Weinstein, JJ., concur.